United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3123
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                        Maliek Mochon Cal Todd-Harris

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                   for the Northern District of Iowa - Eastern
                                 ____________

                         Submitted: September 21, 2021
                           Filed: December 9, 2021
                                  [Published]
                                ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Maliek Mochon Cal Todd-Harris pleaded guilty to one count of possession of
a firearm by a prohibited person in violation of 18 U.S.C. § 922(g)(1), (9) and
§ 924(a)(2). The district court1 imposed a sentence of 102 months of imprisonment,
followed by three years of supervised release. Todd-Harris appeals his sentence, and
we affirm.

                                        I.

       On March 25, 2019, law enforcement officers responded to reports of shots
fired at an apartment complex in Waterloo, Iowa, and found shell casings in the
parking lot. They subsequently obtained and reviewed surveillance video, which
depicted Todd-Harris and another individual exiting a vehicle and firing in the
direction of a passing SUV. Todd-Harris’s gun appeared to jam, but he successfully
fired at least one shot. The other shooter fired several rounds. Both the SUV and a
nearby occupied residence were struck by gunfire, although no one was injured.
Todd-Harris was charged with one count of possessing a firearm as a prohibited
person.

       Todd-Harris entered a plea agreement. The parties stipulated that the base
offense level was at least 20 and that a four-level enhancement under United States
Sentencing Guidelines § 2K2.1(b)(6)(B) (2018) applied because Todd-Harris used
or possessed the firearm in connection with the felony offense of carrying firearms,
in violation of Iowa Code § 724.4.2 No agreement was reached regarding Todd-
Harris’s criminal history category.



      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
      2
       When Todd-Harris committed the offense conduct and was sentenced, Iowa
Code § 724.4 criminalized the carrying of a loaded firearm as an aggravated
misdemeanor, which under Iowa law is punishable by up to two years of
imprisonment. See Iowa Code § 903.1(2). The Iowa Legislature amended § 724.4
in 2021.

                                        -2-
       Todd-Harris’s Presentence Investigation Report (PSR) calculated his total
offense level at 21, which accounted for a four-level enhancement pursuant to USSG
§ 2K2.1(b)(6)(B) and a three-level reduction for acceptance of responsibility pursuant
to § 3E1.1(a) and (b). The PSR identified four offenses that would support the
§ 2K2.1(b)(6)(B) enhancement: Intimidation with a Dangerous Weapon, in violation
of Iowa Code § 708.6; Assault While Using a Dangerous Weapon, in violation of
Iowa Code §§ 708.1(2)(c) and 708.2(3); Going Armed with Intent, in violation of
Iowa Code § 708.8; and Carrying Weapons, in violation of Iowa Code § 724.4(1)
(pre-amendment). At offense level 21 and criminal history category VI,
Todd-Harris’s advisory Guidelines range was 77 to 96 months. The PSR also noted
that an upward departure may be warranted pursuant to the policy statement in USSG
§ 5K2.6.3 Neither party objected to the sentencing calculations.4

      At the combined change of plea and sentencing hearing, the government moved
for an upward variance or departure to 120 months of imprisonment based on the
aggravating nature of the offense and Todd-Harris’s history of committing
offenses—including violent offenses—while on supervision. Todd-Harris requested
a downward variance based on his difficult childhood and medical conditions, which
include post-traumatic stress disorder, anxiety, and depression.

     The district court concluded that the base offense level of 20 did not take into
account the “incredibly dangerous” nature of the offense and noted that Todd-Harris

      3
       USSG § 5K2.6 reads: “If a weapon or dangerous instrumentality was used or
possessed in the commission of the offense the court may increase the sentence above
the authorized guideline range. The extent of the increase ordinarily should depend
on the dangerousness of the weapon, the manner in which it was used, and the extent
to which its use endangered others. The discharge of a firearm might warrant a
substantial sentence increase.”
      4
        Todd-Harris initially filed several objections to the PSR but withdrew them
at the sentencing hearing.

                                         -3-
qualified for the § 2K2.1(b)(6)(B) enhancement “4 times over,” given the four Iowa
felonies implicated by the conduct. But the court also agreed with Todd-Harris that
his criminal history category did “take into account a lot of the recidivist nature of his
criminal conduct,” though “perhaps not completely.” In considering the factors set
forth in 18 U.S.C. § 3553(a), the district court found that Todd-Harris “poses a danger
to society,” that shorter sentences did not “seem to deter him,” and that the offense
was particularly serious. The court also considered several mitigating factors, but
explained that Todd-Harris “is an adult now and he has to take responsibility for his
own behavior at this point in his life.” Ultimately, the district court concluded that
there were “grounds to depart upward for the discharge of the firearm, and
alternatively, to vary upward” because the Guidelines did not fully account for “the
fact [that Todd-Harris] discharged a firearm at an occupied vehicle[.]” The district
court sentenced Todd-Harris to 102 months, six months above the top of the
Guidelines range.

                                          II.

       We review a district court’s decision to depart or vary upward for abuse of
discretion. United States v. Green, 946 F.3d 433, 441 (8th Cir. 2019). We review
any factual findings supporting a departure or variance for clear error. United States
v. Peeples, 879 F.3d 282, 287 (8th Cir. 2018). “A district court abuses its discretion
and imposes an unreasonable sentence when it fails to consider a relevant and
significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” Green, 946 F.3d at 440 (quoting United States v. Kreitinger, 576 F.3d
500, 503 (8th Cir. 2009)).

      Todd-Harris argues that the district court abused its discretion when it imposed
a sentence above the advisory Guidelines range because his criminal history and
offense conduct were both fully accounted for in the calculation of his advisory

                                           -4-
Guidelines range. But the district court disagreed, describing the shooting as
“appalling and incredibly dangerous” and expressing concern about the fact that
Todd-Harris had “demonstrated a repeated tendency” to engage in violent behavior.
We see no abuse of discretion in this conclusion. See United States v. Luscombe, 950
F.3d 1021, 1032 (8th Cir. 2020) (district court may vary upwards based on factors
already accounted for by the Guidelines).

       Todd-Harris also argues that the district court failed to give sufficient weight
to his mitigating factors. At sentencing, the district court considered Todd-Harris’s
history of violence, the need for deterrence, and the importance of imposing a
sentence that reflects the seriousness of the offense conduct. But the court also noted
that the sentence would be tempered to some degree by mitigating factors, such as
Todd-Harris’s difficult childhood, lack of supervision from an early age, and ongoing
medical and mental health conditions. Although Todd-Harris contends that the
district court afforded too little weight to these mitigating factors, the district court
has “wide latitude” in weighing the § 3553(a) factors. United States v. Barber, 4
F.4th 689, 692 (8th Cir. 2021) (per curiam) (quotation omitted). That includes
assigning some factors more weight than others. Id. We discern no clear error in
judgment in the district court’s weighing of those factors.

                                          III.

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                          -5-